Case 1:19-cv-05893-CM Document 62 Filed 05/14/20 Page 1 of 2
Case 1:19-cv-05893-CM Document61 Filed 05/12/20 Page 1 of 2

Morgan Lewis

Sari M, Alamuddin PEALLERECA i
Partner eee ae: a a NS
+1.312.324,.1158

sari,alamuddin@morganlewis.com

May 12, 2020 slty [20

VIA ECF

& we whaont acted
Hon. Judge Colleen McMahon = Cl tC

United States District Court

Southern District of New York

500 Pearl Street, Room 2550 a + 2, #
New York. NY 10007 £ |

Re: Friedman v. Charter Communications. Inc..
Case No. 1:19-cv-05893 (CM)

Dear Judge McMahon:

We represent Defendant Charter Communications, Inc. (“Defendant”) in the above-
referenced action and are writing on behalf of both the Defendant and Plaintiff Sharyn
Friedman (“Plaintiff”) (together with Plaintiff, the “Parties”) to jointly request a brief
extension of time for both Parties to submit their opposition and reply papers to further
support their respective summary judgment motions in this matter.

Pursuant to your Honor’s “Modification to Existing Civil Scheduling Orders and
Related Matters,” the deadline for both parties to file their opposition briefs is May 15,
2020. In order to permit the parties time to explore whether resolution of this matter is
possible, and to preserve resources of both the parties and the Court, the parties
respectfully request that the current May 15, 2020 deadline for both parties to submit their
opposition briefs be extended to | May 29, 2020. We further ask the Court to extend the
“Summary judgment reply motion deadline for both Parties to June e 19, ), 2020. =

This is the first extension request from the Plaintiff.a anites Defendant. The parties
Jointly request the above-described extensions, and, accordingly, neither Plaintiff nor
Defendant object to this request, The requested extension will not impact any other
scheduled dates with the Court.. We thank you for your consideration of this request.

=

Morgan, Lewis & Bockius LLP

; 77 West Wacker Drive
oy | Chicago, IL 60601-5094 © +1.312,324.1000
United States @ +1.312.324.1001

 
Case 1:19-cv-05893-CM Document 62 Filed 05/14/20 Page 2 of 2
Case 1:19-cv-05893-CM Document61 Filed 05/12/20 Page 2 of 2

May 12, 2020
Page 2

Respectfully submitted,

/s/ Sart M. Alamuddin

Sari M. Alamuddin

Morgan, Lewis & Bockius, LLP
77 West Wacker Drive
Chicago, IL 60601

Counsel for Defendant

/s/ Evan Sanford

Evan Sanford

Fields Law Office, Ltd.
9999 Wayzata Blvd
Minnetonka, MN 55305
Counsel for Plaintiff

 

 
